In an action to recover damages resulting from plaintiff’s fall iipon a public sidewalb, the owners and the lessee of the abutting premises appeal from a judgment against them based upon a jury verdict awarding plaintiff $7,500, and from an order denying their motions to set aside the verdict. On appeal by the landlords, Franb Bayer et al., the judgment is reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The appeal of the landlords from the order denying their motion to set aside the verdict and for a new trial is dismissed, without costs. On appeal by the tenant, Maurice Langbaum, etc.,, the order and judgment are reversed on the facts, and a new trial granted, with costs to abide the event. The plaintiff adduced no legally sufficient evidence to show that the landlords were responsible for the creation of the hole in the sidewalb which allegedly caused plaintiff’s fall. (See Langfelder v. City of New York, 271 App. Div. 309.) The verdict against the appellant-tenant was against the weight of the credible proof. Lewis, P. J., Hagarty, Johnston, Aldrich and Nolan, JJ., concur.